United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3501
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                   Garland Lightfoot

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                               Submitted: July 25, 2019
                                 Filed: July 30, 2019
                                    [Unpublished]
                                    ____________

Before LOKEN, GRUENDER, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Garland Lightfoot directly appeals after he pled guilty to a drug offense and the
district court1 imposed a within-Guidelines sentence. His counsel has moved for

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), suggesting that the district court abused its discretion in denying a downward
variance. Lightfoot has filed a pro se brief, claiming that he received ineffective
assistance of counsel.

       We first conclude that the district court did not abuse its discretion in denying
a downward variance, as the court considered Lightfoot’s arguments and reasonably
concluded that a variance was not warranted. See United States v. Lewis, 593 F.3d
765, 772-73 (8th Cir. 2010) (denial of downward variance was substantively
reasonable where district court considered defendant’s arguments and reasonably
exercised its discretion). Next, we decline to address Lightfoot’s pro se ineffective-
assistance claim on direct appeal. See United States v. Hernandez, 281 F.3d 746, 749
(8th Cir. 2002) (ineffective-assistance claim is generally not cognizable on direct
appeal; instead, such claim is properly raised in 28 U.S.C. § 2255 action). Finally,
we have independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), and have found no non-frivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                          -2-